





CITATION: R. v. Walke-Buchanan, 2011 ONCA 587



DATE: 20110912



DOCKET: C53567



COURT OF APPEAL FOR ONTARIO



Weiler, Cronk and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Nicholas Walke-Buchanan



Appellant



Sam Goldstein, for the appellant



Peter Scrutton, for the Crown



Heard: September 9, 2011



On appeal from the judgment by Justice William A. Gorewich of
          the Ontario Court of Justice dated March 10, 2011.



APPEAL BOOK ENDORSEMENT



[1]

Based on the fresh evidence, the respondent Crown agrees that the
    conviction cannot stand under s. 95(2).  However, the fresh evidence only
    speaks to the element of that offence.  The appellant agrees that he is still
    guilty of the lesser included offence of unauthorized possession of a firearm. 
    The appeal as to conviction is dismissed pursuant to s. 686(1)(b)(i) and a
    conviction for the lesser included offence of unauthorized possession of a
    firearm is substituted.  With respect to sentence, we regard the sentence
    imposed as nonetheless fit having regard to the appellants antecedents and the
    appropriate principles of sentencing.  Accordingly, while leave to appeal
  sentence is granted, the appeal as to sentence is dismissed.


